Case 2:20-cv-07554-ODW-GJS Document 4 Filed 08/27/20 Page 1 of 1 Page ID #:33


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
       WOMEN IN BEIRUT LEBANON &
11     LEBANON; WOMEN IN TEHRAN;                Case No. 2:20-cv-07554-ODW (GJS)
       WOMEN IN IRAN; BLACK LIVES
12     MATTERS PROTESTORS;
       WOMEN IN HONG KONG; HONG
13     KONG PROTESTORS;                          JUDGMENT
       FREDERICK BANKS; HANNA
14     WATERS,
15                 Petitioners
16           v.
17     LEBANON EXPLOSION; IRAN
       EXPLOSIONS; IRAN SABOTAGE;
18     SERIES OF IRAN EXPLOSIONS;
       CENTRAL INTELLIGENCE
19     AGENCY; MICHAEL PHILLIPS,
       WARDEN, NEOCC; NORTH
20     PALDING HIGH SCHOOL,
       ATLANTA, GA,
21
                   Respondents.
22
23
        Pursuant to the Court’s Order Dismissing Petition,
24
        IT IS ADJUDGED THAT the above-captioned action is dismissed.
25
26
     DATE: August 27, 2020                 __________________________________
27                                         OTIS D. WRIGHT II
28                                         UNITED STATES DISTRICT JUDGE
